DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-40 are pending.

Claim Objections
Claim 28 is/are objected to because of the following informalities: acronym(s) without an explanation of term in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 35-37, 41-44 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Westermann (WO 2007/147406).
	Regarding claim 35, Westermann teaches an apparatus capable of performing a method of forming a hearing device, comprising: forming a three-dimensional model of a cleft region between a pinna and a skull of a wearer; wherein forming the three-dimensional model of the cleft region comprises: scanning (page 2 lines 33-42) the cleft region capturing a selected volume of the cleft region; and isolating the selected volume; forming a three-dimensional mode if a housing of the hearing device based upon the three-dimensional model of the cleft region; andPreliminary Amendment Page 5 of 6Application No.: 17/034,925First Named Inventor: Sacha, M. Title of Invention: HEARING DEVICE INCLUDING A SENSOR AND A METHOD OF FORMING SAMEforming a housing of the hearing device based upon the three-dimensional model of the housing (Westermann, page 2 line 33 through page 3 line 26).


 	Regarding claim 37, Westermann teaches the method of claim 36, wherein printing the housing comprises 3D printing the housing (page 3 lines 1-4; suitable manufacturing methods incorporated by reference US Patent NO. 5487012 (Topholm); wherein the shell/housing/otoplasty is formed by using printing, col. 7 lines 9-16. The hearing aid (HA) is a 3D structure). 

 	Regarding claim 41, Westermann teaches the method of claim 35, wherein the three-dimensional model of the housing (page 3 lines 1-4; suitable manufacturing methods incorporated by reference US Patent NO. 5487012 (Topholm); wherein the shell/housing/otoplasty is formed by using printing, col. 7 lines 9-16. The hearing aid (HA) is a 3D structure) comprises a three-dimensional model of a housing body of the housing and a three-dimensional model of a top plate (faceplate, 3) of the housing.  

 	Regarding claim 42, Westermann teaches the method of claim 35, further comprising: Amendment and ResponsePage 6 of 12 Filing Date:September 28, 2020 First Named Inventor: Sacha, Michael L.forming a three-dimensional model of an ear cavity of the wearer ear impression (ear impression, page 3 line 65); and forming an earpiece (earplug, 20, 22) based upon the three-dimensional model of the ear cavity (earplug; page 3 lines 49-66).
  


 	Regarding claim 44, Westermann teaches the method of 43, wherein the arched top plate (faceplate, 3) of the housing comprises a curved shape that extends a length of the housing along a housing axis and comprises a first curved shape in the plane orthogonal to the housing axis and a second curved shape in a plane parallel to the housing axis and a bottom edge of the housing body (as shown in figures 7, 10, 12, 13).

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westermann (WO 2007/147406).
 	Regarding claim 38, Westermann teaches the method of claim 37, wherein 3D printing the housing comprises stereo lithographically printing the housing; however, the Examiner takes Official Notice that using a lithographic printing is well known in the art as an alternate means of making a representation of the hearing aid impression.
 	One of ordinary skill in the art before the effective filing date of the claimed invention could have used lithographic printing in the invention of Westermann and the resulting connected tube and housing would have been predictable.

  				Allowable Subject Matter
Claim(s) 21-23, 27-34 is/are allowed.
Claim(s) 39 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed, have been fully considered but they are not persuasive.
With respect to the Applicant’s response pertaining to claim 35 that Westermann fails to teach scanning of the cleft region, the Examiner disagrees. 

Excerpt (Westermann; page 2 line 33 through page 3 line 26, for claim 40 which was dependent on claim 35 that has been amended to claim 35).
“The cast impression includes a surface portion directly cast by contact with the user and another surface portion that completes the impression and that has not been in direct contact with the user.”


Westermann (fig. 1) 


    PNG
    media_image1.png
    1135
    894
    media_image1.png
    Greyscale


Examiner Note:  A cast impression is a concept that has been around since about the 1930s. A cast impression (Westermann, 14) is a three dimensional structure. As a three dimensional structure, it necessarily has volume. 


“The second step in the preparation is to establish a computer representation of the impression. This can be done by optical scanning. 

More details about one method of digitization is explained in US patent 5 487 012. 

The third step is to form & computer model of the shell. The shell must have a finite thickness. A first part of the shell should match the contours of the users head and pinna. A second part of the shell should generally close the aperture left by the first part so as to create a generally closed housing. in the second part, details such as a microphone port, 3 battery door and a connection for a sound outlet must be accommodated. interior components must be selected.”








Westermann (figures 2,  3, and 6)



    PNG
    media_image2.png
    1185
    529
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    894
    767
    media_image3.png
    Greyscale



Examiner Note: As stated by Westermann, a model of a  shell matching the contours of the user’s head and pinna forming a closed contoured housing. 

“In an interactive process, the fitter will play with a computer model, possibly testing different positions on the pinna, trying to position the components and orient them inside the shell, and to draw a nice cover on the shell. The process may include designing interior fixtures for various components. During this process he will be aided by computer visualizations of the completed hearing aid.”


    PNG
    media_image4.png
    1087
    802
    media_image4.png
    Greyscale



“The fourth step is the manufacturing of the housing by means of a rapid prototyping method, e.g. using an SLA or an SLS equipment.

The fifth step is the mounting of components inside the housing and the making of the connections between the components.

The ear plug may be an instant fit plug as described in WO2006/026888.

In 3 variant the earplug may also be manufactured by 3 rapid prototyping method. Suitable manufacturing methods are described In U.S. Patent 487 012 and in a patent application OK PA200501017 filed in Denmark on 8 My 2005.

During the third step, the user together with fitter may be offered a range of options concerning exterior as well as interior details of the hearing aid. Some examples of exterior options will appear from the figures 2-5 and 11-16, whereas some of the options concerning interior details will appear from the figures 6-10.

Specifically, Fig. 2 illustrates a hearing aid with a housing arranged in a low position behind the ear. Fig. 3 illustrates a hearing aid with a housing arranged in a medium position behind the ear. 

The size of housing and thus the shell is selected with a view to the electronics to be mounted inside. If e.g. the hearing aid is to be used for mild to moderate hearing losses, electronic components corresponding to those available for Completely-in-the-Canal, CiC, hearing aids can be used. For more profound hearing deficiencies components corresponding to those normally used for BTE hearing aids will be preferred. Open plugs may be favored for mild hearing deficiencies whereas closed, and in particular customized, plugs may be favored for more severe hearing losses. In Figure 2-4 the housing is connected with a connecting element 8 on a tube 9, the tube 9 having a first bend 18 around the top of the pinna of the users ear directing it into the concha of the ear and a second bend 19 to direct an end of the tube into the ear canal of the user. The tube is resilient and assists to keep the housing in a fixed position behind the ear with the earplug 20 (Fig. 11) in 3 fixed position in the ear canal.

Figure 5 shows a custom made BTE hearing aid wherein the forward part of the housing is formed as a hook 12 around the top of the ear and a tube 8 is fitted
through the outlet opening of the housing.

Figure 6 shows a shell 25 for a BTE hearing aid with a corresponding faceplate 3. The shell 25 has an aperture 1 and an outlet opening 2. The faceplate 3 has a prefabricated entrance opening 4 for mounting a battery compartment, and the dotted line 5 indicates the final contour of the faceplate 3 when mounted onto the shell 25. The faceplate 3 may e.g. be mounted by gluing the faceplate 3 and the shell 25 together. After gluing, the faceplate is trimmed by cutting away the parts protruding beyond the shell aperture. The electronic components are mounted in the shell through the entrance opening after trimming, e.g. as described in WO 98/4738.”

Therefore, the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
March 10, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653